Citation Nr: 0521556	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pulmonary disease due 
to exposure to asbestos. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from December 1947 to June 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

During his 28 years of naval service, the veteran served as a 
repair specialist and engineer, which involved the repair and 
overhauling of ships, which were insulated with asbestos that 
had to be removed.  He also served aboard both conventional 
and nuclear submarines in which the boilers and steam lines 
were insulated with asbestos. 

The veteran currently has pulmonary disease, which has been 
variously described as bilateral interstitial infiltrates 
(February 2000 CT scan), obstructive lung disease (March 2002 
VA examination), and fibrosis (August 2004).  

Although the veteran had significant exposure to asbestos 
during service, the VA examiner found no evidence of pleural 
plaques on X-rays to support the diagnosis of asbestosis.  
While pleural plaques are a commonly linked to exposure to 
asbestos, pleural effusion and fibrosis are also associated 
with exposure to asbestos. 

As the record does not contain sufficient medical evidence to 
decide the claim, further evidentiary development is 
necessary.  In light of the above and under the duty to 
assist, 38 C.F.R. § 3.159(c), the case is remanded to the 
agency of original jurisdiction for the following action.  

1.  Obtain the records since July 
2002, especially the records 
pertaining to the diagnosis of 
fibrosis in August 2004, of R.R.G., 
MD, Texas Pulmonary & Critical Care 
Consultants, 1201 Fairmount Ave., 
Fort Worth, Texas 76104. 

2.  Schedule the veteran for a VA 
examination by a pulmonologist or an 
environmental health expert to 
determine whether the veteran's 
current pulmonary disease is related 
to exposure to asbestosis during 
service.  The examination should 
include chest X-rays or a CT scan of 
the chest.  If interstitial lung 
disease is found, the examiner is 
asked to express an opinion as to 
whether it is at least as likely as 
not that interstitial lung disease 
is related to the veteran's exposure 
to asbestos during service. 

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

The veteran's claims folder must be 
made available to the examiner. 

3.  After the above is completed, 
adjudicated the claim.  If the 
benefit sought is denied, prepare a 
supplemental statement of the case 
and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



